       Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                                   Plaintiff,

               v.                                           Civil No. __19-1142_______________

ROBERT E. HECKE, Jr. AND SHANNON M.
HECKE,

                                   Defendants.

                                                COMPLAINT

        COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Michelle A. Jacobs, Assistant United States Attorney, and

for its cause of action alleges:

        1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

        2.      Service may be made upon the Defendants in the following manner:

                a.      Defendant Robert E. Hecke, Jr. may be served by delivering a copy of the

                        Summons and Complaint to him at 19321 174th Street, Tonganoxie, Kansas

                        66086, within the jurisdiction of this Court.

                b.      Defendant Shannon M. Hecke may be served by delivering a copy of the

                        Summons and Complaint to her at 19321 174th Street, Tonganoxie, Kansas

                        66086, within the jurisdiction of this Court.

        3.      Defendant Robert E. Hecke, Jr. executed and delivered to Plaintiff, acting through

the Rural Housing Service, United States Department of Agriculture, a promissory note on

December 13, 2007, in which he promised to pay Plaintiff the principal amount of $102,000.00,
       Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 2 of 8




together with interest thereon at the rate of 6.0000 percent (6.0000%) per annum on the unpaid

balance. As consideration for this note, Plaintiff made a Rural Housing loan to Defendant Robert

E. Hecke, Jr. pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C. § 1471,

et seq.). A true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      To secure the payment of the indebtedness, Defendant Robert E. Hecke, Jr. did, on

December 13, 2007, execute and deliver a purchase-money security interest in the form of a real

estate mortgage in the amount of $100,000.00 upon certain real estate located in Meade County,

Kansas, within the jurisdiction of this Court, described as follows:

               A part of Lots 7 and 8 in Block 48, in RAILROAD ADDITION to
               the City of Tonganoxie, described as follows: Beginning 465 feet
               East of the Southwest corner of Lot 7, thence North 105 feet, thence
               East 42 feet, thence South 30 feet, thence East 92 feet, thence South
               75 feet, thence West 134 feet to the point of beginning, in
               Leavenworth County, Kansas.

               ALSO

               A part of Lots 7 and 8 in Block 48 in RAILROAD ADDITION, to
               the City of Tonganoxie, more particularly described as follows:
               Commencing at a point 271 feet West and 75 feet North of the
               Southeast comer of said Lot 8, thence West parallel with the South
               line of Lots 7 and 8, 92 feet to a point; thence North 30 feet to a
               point; thence East 92 feet to a point; thence South 30 feet to a point,
               the place of beginning, in Leavenworth County, Kansas.

This real estate mortgage was filed for record on December 14, 2007, in the office of the Register

of Deeds of Meade County, Kansas, in Book Doc. # 2007R09765 at Pages 1-7. A true and correct

copy of the Mortgage is attached as Exhibit B.

       5.      To secure the payment of the indebtedness and correct the amount of the mortgage

above, Defendant Robert E. Hecke, Jr. did, on December 13, 2007, execute and deliver a purchase-

money security interest in the form of a real estate mortgage in the amount of $102,000.00 upon




                                                 2
       Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 3 of 8




certain real estate located in Leavenworth County, Kansas, within the jurisdiction of this Court,

described as follows:

               A part of Lots 7 and 8 in Block 48, in RAILROAD ADDITION to
               the City of Tonganoxie, described as follows: Beginning 465 feet
               East of the Southwest corner of Lot 7, thence North 105 feet, thence
               East 42 feet, thence South 30 feet, thence East 92 feet, thence South
               75 feet, thence West 134 feet to the point of beginning, in
               Leavenworth County, Kansas

               ALSO

               A part of Lots 7 and 8 in Block 48 in RAILROAD ADDITION, to
               the City of Tonganoxie, more particularly described as follows:
               Commencing at a point 271 feet West and 75 feet North of the
               Southeast comer of said Lot 8, thence West parallel with the South
               line of Lots 7 and 8, 92 feet to a point; thence North 30 feet to a
               point; thence East 92 feet to a point; thence South 30 feet to a point,
               the place of beginning, in Leavenworth County, Kansas.

This real estate mortgage was not recorded in the office of the Register of Deeds of Leavenworth

County, Kansas. A true and correct copy of the Mortgage is attached as Exhibit C.

       6.      Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgages also secure the recapture

of interest credit or subsidy granted to Defendant Robert E. Hecke, Jr. The total amount of interest

credit or subsidy subject to recapture is $1,632.72, such amount to be recovered in rem only, and

only after recovery of the principal (including advances and other recoverable costs) and accrued

interest through the date of any judgment. The Interest Credit Subsidy Repayment Agreement is

set forth as follows:

      DATE EXECUTED                        AMOUNT                           EXHIBIT NO.

      December 13, 2007                     $1,632.72                              D




                                                 3
       Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 4 of 8




A copy of the Subsidy Repayment Agreement is attached as Exhibit D.

        7.      Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A , B & C.

        8.      Defendant Robert E. Hecke, Jr. failed to pay Plaintiff installments of principal and

interest when due in violation of the provisions of the liability and security documents set out

above. Plaintiff has elected to exercise its option to declare the entire unpaid principal balance

plus interest to be immediately due and payable and has made demand for these amounts. No

payment has been received.

        9.      Defendant Robert E. Hecke, Jr. filed Chapter 7 bankruptcy in the United States

Bankruptcy Court for the District of Kansas in Case No. 14-20308. Defendant Robert E. Hecke,

Jr. received a discharge on May 20, 2014.

        10.     The amount due on the promissory note and mortgage is principal in the amount of

$118,502.11 (including unpaid principal of $95,457.66, escrow replenish of $20,434.43, agency

title report fees of $250.00, caretaker fees of $1,460.00, and late fees of $900.02) as of January 31,

2019; plus interest in the amount of $34,410.85 (including interest on principal of $31,822.65 and

interest on advances of $2,588.20) accrued to January 31, 2019; plus interest accruing thereafter

at the daily rate of $19.3318 (including daily interest on principal of $15.6917 and daily interest

on advances of $3.6401) to the date of judgment; plus administrative costs of $5.00 (including lis

pendens filing fee of $5.00) pursuant to the promissory note and mortgages; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate

set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred. Plaintiff also demands in rem judgment in the amount of $1,632.72 for interest credit




                                                   4
        Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 5 of 8




or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961; and foreclosure of all Defendants' interests in the subject real estate.

        11.       No other action has been brought for recovery of these sums and no payment has

been received.

        12.       Plaintiff has completed all loan servicing requirements of Title V of the Housing

Act of 1949 (42 U.S.C. § 1471, et seq.) and all rules and regulations issued pursuant thereto.

        13.       The following Defendant may claim an interest in the real estate that is the subject

of this action:

                  a.      Defendant Shannon M. Hecke may claim an interest pursuant to a marital

                          interest in the property.

        14.       The indebtedness due Plaintiff by Defendant Robert E. Hecke, Jr. is a first and prior

lien on the property described above.

        15.       The interests of Defendants are junior and inferior to the interests of Plaintiff United

States of America.

        Plaintiff demands an in rem judgment of foreclosure in the sum of principal in the amount

of $118,502.11 (including unpaid principal of $95,457.66, escrow replenish of $20,434.43, agency

title report fees of $250.00, caretaker fees of $1,460.00, and late fees of $900.02) as of January 31,

2019; plus interest in the amount of $34,410.85 (including interest on principal of $31,822.65 and

interest on advances of $2,588.20) accrued to January 31, 2019; plus interest accruing thereafter

at the daily rate of $19.3318 (including daily interest on principal of $15.6917 and daily interest

on advances of $3.6401) to the date of judgment; plus administrative costs of $5.00 (including lis

pendens filing fee of $5.00) pursuant to the promissory note and mortgages; plus filing fees in the

amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate



                                                      5
       Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 6 of 8




set forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred.

        Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

        Plaintiff further demands in rem judgment in the amount of $1,632.72 for interest credit or

subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

        Plaintiff further demands that its Mortgages be declared first and prior liens on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as first and prior liens on the security.

        Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgages on the subject real property and the interests of all Defendants.

        Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment be the final judgment of this Court.

        Plaintiff further demands that all legal right, title and interest that the Defendants have in

the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, and that the sale be subject to any unpaid real

estate taxes, special assessments and easements of record.

        Plaintiff further demands that it may bid up to the full amount due it at the time of the sale

without paying funds into the Court, which bid shall satisfy the requirement for a cash sale, and

that the sale proceeds be applied in the following order:

                 (1)    Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                        § 2412(a)(2);

                 (2)    The costs of this action and the foreclosure sale;

                                                   6
       Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 7 of 8




               (3)     The interest accruing on Plaintiff=s in rem judgment of foreclosure;

               (4)     Plaintiff=s in rem judgment of foreclosure;

               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real estate of the

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to the Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in full,

complete, and peaceful possession of the real property.




                                                 7
       Case 6:19-cv-01142-JTM-GEB Document 1 Filed 05/30/19 Page 8 of 8




                                                    Respectfully submitted,

                                                    STEPHEN R. McALLISTER
                                                    United States Attorney
                                                    District of Kansas


                                                    s/ Michelle A. Jacobs
                                                    MICHELLE A. JACOBS
                                                    Assistant United States Attorney
                                                    Ks. S.Ct. No. 21261
                                                    1200 Epic Center
                                                    301 N. Main
                                                    Wichita, Kansas 67202
                                                    PH: (316) 269-6481
                                                    FX: (316) 269-6484
                                                    Email: michelle.jacobs@usdoj.gov
                                                    Attorneys for the Plaintiff


                              REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in the City of Wichita, Kansas.



                                                    s/ Michelle A. Jacobs
                                                    MICHELLE A. JACOBS
                                                    Assistant United States Attorney




                                               8
Case 6:19-cv-01142-JTM-GEB Document 1-1 Filed 05/30/19 Page 1 of 3




                                                     EXHIBIT A
Case 6:19-cv-01142-JTM-GEB Document 1-1 Filed 05/30/19 Page 2 of 3
Case 6:19-cv-01142-JTM-GEB Document 1-1 Filed 05/30/19 Page 3 of 3
Case 6:19-cv-01142-JTM-GEB Document 1-2 Filed 05/30/19 Page 1 of 7




                                                 EXHIBIT B
Case 6:19-cv-01142-JTM-GEB Document 1-2 Filed 05/30/19 Page 2 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-2 Filed 05/30/19 Page 3 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-2 Filed 05/30/19 Page 4 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-2 Filed 05/30/19 Page 5 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-2 Filed 05/30/19 Page 6 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-2 Filed 05/30/19 Page 7 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-3 Filed 05/30/19 Page 1 of 7




                                                           EXHIBIT C
Case 6:19-cv-01142-JTM-GEB Document 1-3 Filed 05/30/19 Page 2 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-3 Filed 05/30/19 Page 3 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-3 Filed 05/30/19 Page 4 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-3 Filed 05/30/19 Page 5 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-3 Filed 05/30/19 Page 6 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-3 Filed 05/30/19 Page 7 of 7
Case 6:19-cv-01142-JTM-GEB Document 1-4 Filed 05/30/19 Page 1 of 2




                                                      EXHIBIT D
Case 6:19-cv-01142-JTM-GEB Document 1-4 Filed 05/30/19 Page 2 of 2
